DETAILED ACTION
	The following is a response to the amendment filed 1/28/2022 which has been entered.
Response to Amendment
	Claims 1-6, 8-13, 15-17, 19 and 20 are pending in the application. Claims 7, 14 and 18 are cancelled.
	-The 112(b) rejection pertaining to the limitation “the first actuating pulse command” has been withdrawn due to applicant cancelling the claims and amending accordingly to claims 1 and 8.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 8 with limitations not disclosed by the prior art of record used in the rejections.
	-The double patenting rejection has been withdrawn due to applicant submitting a terminal disclaimer which has been approved.
Response to Arguments
	Applicant’s arguments with respect to the “off the block” recitation have been fully considered and are persuasive.  The 112(b) rejection of claims 7, 14 and 18 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-13, 15-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
provide a second opposing pulse command in response to a actuator position indicating engaging synchronizer if off the block and interrupt one of the actuating and second opposing pulse commands to synchronize pressure decay in the first and second volumes and in combination with the limitations as written in claim 1.
-(as to claim 8) a method providing a first opposing pulse command in a first closed volume opposing movement of a pneumatic shift actuator of a transmission in a shift direction, providing actuating pulse command in a second closed volume promoting movement of the actuator in shift direction, determining a shift completion event releasing pressure in the first and second volumes, providing a second opposing pulse command in response to a actuator position indicating engaging synchronizer if off the block and interrupting one of the actuating and second opposing pulse commands to synchronize pressure decay in the first and second volumes and in combination with the limitations as written in claim 8.
-(as to claim 15) a system having a transmission with a pneumatic shift actuator, a controller having a shift logic to provide a first opposing pulse command in a first closed volume opposing movement of a pneumatic shift actuator of a transmission in a shift direction, provide a first actuating pulse command in a second closed volume provide a second opposing pulse command in response to a actuator position indicating engaging synchronizer if off the block and interrupt one of the actuating and second opposing pulse commands to synchronize pressure decay in the first and second volumes and in combination with the limitations as written in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 16, 2022